Case 1:19-cr-00059-LO Document 218 Filed 07/12/21 Page 1 of 1 PagelD# 1899

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia [~]

 

 

United States of America )
Plaintiff )
v. ) Case No. 1:19-CR-0059-LO
Daniel Everette Hale )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Proposed Amicus Curiae CAIR Foundation

 

Date: 07/12/2021 /s/ Lena Masri

 

Attorney’s signature

Lena Masri, 93291

 

Printed name and bar number
453 New Jersey Ave, SE
Washington, DC 20003

 

Address

Imasri@cair.com

 

E-mail address

(202) 488-8787

 

Telephone number

 

FAX number
